USCA11 Case: 21-10962      Date Filed: 02/22/2022   Page: 1 of 8




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10962
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ROBERT LAWRENCE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:15-cr-00508-RAL-TGW-1
                   ____________________
USCA11 Case: 21-10962            Date Filed: 02/22/2022     Page: 2 of 8




2                        Opinion of the Court                   21-10962


Before BRANCH, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Robert Lawrence, pro se, appeals the denial of his motion
for compassionate release under 18 U.S.C. § 3582(c)(1)(A). He
argues that the district court abused its discretion by failing to
sufficiently justify its decision to allow for meaningful appellate
review. After review, we affirm the district court’s decision.
                            I.      Background
       In 2016, Lawrence pleaded guilty to one count of being a
felon in possession of a firearm and one count of possession with
intent to distribute marijuana. The district court sentenced him to
a total of 180 months’ imprisonment to be followed by five years’
supervised release.
      In November 2020, Lawrence filed a motion for
compassionate release, citing medical issues, rehabilitation, family
circumstances, and the COVID-19 pandemic as “extraordinary and
compelling reasons.” First, he argued that he suffers from asthma,
which requires him to use two inhalers on a daily basis, and that he
has a growing tumor in one lung.1 He maintained that in
combination these medical conditions “place him [in] danger of

1 Lawrence submitted medical records in support of these diagnoses. These
records indicated that Lawrence was prescribed two inhalers for asthma. He
also has a “6mm nodule on right lung” which the prison monitored every 6
months with a CT scan.
USCA11 Case: 21-10962        Date Filed: 02/22/2022     Page: 3 of 8




21-10962               Opinion of the Court                        3

death in the event he contracts the COVID-19 virus.” He
emphasized that, due to the pandemic, he was unable to see an
outside medical provider for his conditions, and although he used
two inhalers daily, the Bureau of Prisons (“BOP”) did “not have
control of the asthma situation.” He noted that, although he had
already contracted the virus once and survived, he was still at great
risk due to his medical issues and that multiple staff and prisoners
had tested positive for the virus and some had died. Second, he
argued that the 18 U.S.C § 3553(a) factors, particularly his
rehabilitation, weighed in favor of granting his motion.
       The government opposed the motion, arguing, in relevant
part, that Lawrence failed to demonstrate extraordinary and
compelling reasons for purposes of compassionate release. The
government argued that potential COVID-19 exposure is not an
extraordinary and compelling reason. Further, it argued that
Lawrence’s medical records were insufficient to establish an
extraordinary and compelling reason because the records showed
that his medical conditions were being treated and there was no
indication that Lawrence was unable to care for himself or that his
conditions were terminal.
       In reply, Lawrence argued that he was not requesting
compassionate release because of general COVID-19 exposure, but
because his medical conditions placed him in a “high-risk
category,” and he has been unable to see outside specialists for
these conditions because of the pandemic. He also argued that,
under 18 U.S.C. § 3553(a), his rehabilitation should be considered
USCA11 Case: 21-10962             Date Filed: 02/22/2022   Page: 4 of 8




4                       Opinion of the Court                  21-10962

in conjunction with the other factors supporting compassionate
release.
       The district court entered an endorsed order denying
Lawrence’s motion “because, as pointed out by the Government,
he has failed to establish that his current medical conditions rise to
the level of extraordinary and compelling reasons justifying his
compassionate release.” The district court did not explain its
reasoning further. Lawrence appealed.
                            II.       Discussion
        Lawrence argues that the district court’s denial of his motion
for compassionate release must be vacated because the district
court did not sufficiently explain its decision, precluding
meaningful appellate review, and there is no indication that the
district court considered the § 3553(a) factors.
       We review de novo whether a defendant is eligible for an 18
U.S.C. § 3582(c) sentence reduction. United States v. Bryant, 996
F.3d 1243, 1251 (11th Cir. 2021). If a defendant is eligible for relief,
we review the district court’s decision to grant or deny relief for an
abuse of discretion. Id.; see also United States v. Harris, 989 F.3d
908, 911 (11th Cir. 2021). The district court must explain its
“decision[] adequately enough to allow for meaningful appellate
review.” United States v. Giron, 15 F.4th 1343, 1345 (11th Cir.
2021) (quotation omitted). “How much explanation is required
depends . . . upon the circumstances of the particular case.” United
USCA11 Case: 21-10962         Date Filed: 02/22/2022      Page: 5 of 8




21-10962               Opinion of the Court                          5

States v. Potts, 997 F.3d 1142, 1146 (11th Cir. 2021) (quotation
omitted).
      Generally, a court “may not modify a term of imprisonment
once it has been imposed.” 18 U.S.C. § 3582(c). Section
3582(c)(1)(A), however, provides the following limited exception:
      the court, upon motion of the Director of the [BOP],
      or upon motion of the defendant after the defendant
      has fully exhausted all administrative rights . . . may
      reduce the term of imprisonment . . ., after
      considering the factors set forth in section 3553(a) to
      the extent that they are applicable, if it finds that . . .
      extraordinary and compelling reasons warrant such a
      reduction . . . and that such a reduction is consistent
      with applicable policy statements issued by the
      Sentencing Commission.
Id. § 3582(c)(1)(A). “The ‘applicable policy statement[ ]’ to which
§ 3582(c)(1)(A) refers states, in turn, that, the court may reduce a
term of imprisonment if, as relevant here, it ‘determines that . . .
the defendant is not a danger to the safety of any other person or
to the community.’” United States v. Tinker, 14 F.4th 1234, 1237
(11th Cir. 2021) (quoting U.S.S.G. § 1B1.13). Thus, under
§ 3582(c)(1)(A), the district court may reduce a movant’s
imprisonment term if: (1) there are “extraordinary and compelling
reasons” for doing so, (2) the factors listed in 18 U.S.C. § 3553(a)
favor doing so, and (3) doing so is consistent with the policy
statements in U.S.S.G. § 1B1.13. Id. (quotation marks omitted). If
USCA11 Case: 21-10962         Date Filed: 02/22/2022    Page: 6 of 8




6                      Opinion of the Court                 21-10962

the district court finds against the movant on any one of these
requirements, it cannot grant relief, and need not analyze the other
requirements. Giron, 15 F.4th at 1347–48; Tinker, 14 F.4th at 1237–
38 (explaining that “nothing on the face of 18 U.S.C. § 3582(c)(1)(A)
requires a court to conduct the compassionate-release analysis in
any particular order”).
        The Sentencing Commission defines “extraordinary and
compelling reasons” for purposes of § 3582(c)(1)(A) in Application
Note 1 to U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13 cmt. (n.1); see
also Bryant, 996 F.3d at 1247, 1262–63. Pursuant to this definition,
there are four circumstances under which “extraordinary and
compelling reasons exist”: (A) the defendant suffers from (i) “a
terminal illness,” or (ii) a permanent health condition “that
substantially diminishes the ability of the defendant to provide self-
care within the environment of a correctional facility from which
he or she is not expected to recover”; (B) the defendant is “at least
65 years old,” “is experiencing a serious [age-related] deterioration
in physical or mental health,” and “has served at least 10 years or
75 percent of his or her term of imprisonment, whichever is less”;
(C) the defendant’s assistance is needed in caring for the
defendant’s minor child, spouse, or registered partner due to
(i) “[t]he death or incapacitation of the caregiver of the defendant’s
minor child or minor children” or (ii) “[t]he incapacitation of the
defendant’s spouse or registered partner”; and (D) there exist
“other” extraordinary and compelling reasons “[a]s determined by
the Director of the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. (n.1
USCA11 Case: 21-10962        Date Filed: 02/22/2022     Page: 7 of 8




21-10962               Opinion of the Court                        7

(A)–(D)). We have held that “district courts are bound by the
Commission’s definition of ‘extraordinary and compelling reasons’
found in 1B1.13.” Bryant, 996 F.3d at 1262. Thus, in order to show
that his medical conditions were “extraordinary and compelling
reasons” to warrant a sentence reduction, Lawrence had to show
that they were terminal or diminished his ability to provide self-
care in prison and that he is not expected to recover from those
conditions. See U.S.S.G. § 1B1.13, cmt. (n.1(A)). He did not make
that necessary showing. Accordingly, the district court concluded
correctly that he failed to demonstrate extraordinary and
compelling reasons.
        Contrary to Lawrence’s argument, the district court’s
decision is sufficient to allow for meaningful appellate review. The
district court indicated that the basis for its order was the
government’s arguments in response to Lawrence’s motion, which
addressed Lawrence’s failure to establish that his medical
conditions diminished his ability to self-care or that his conditions
were terminal, as is required to demonstrate extraordinary and
compelling reasons. Thus, the district court’s explanation, while
brief, makes clear the district court’s basis for its decision and is
sufficient for us to engage in meaningful appellate review. See
Potts, 997 F.3d at 1146 (holding that the district court’s brief
explanation that “even if legally eligible for a sentence reduction
. . . the factors set forth in 18 U.S.C. § 3553(a) indicate that a
sentence reduction is unwarranted under the facts and
circumstances of this case” was sufficient for purposes of
USCA11 Case: 21-10962         Date Filed: 02/22/2022    Page: 8 of 8




8                      Opinion of the Court                 21-10962

meaningful appellate review where the district court stated it had
reviewed the government’s response and that response addressed
the § 3553(a) factors); see also Chavez-Meza v. United States, 138
S. Ct. 1959, 1966 (2018) (explaining that “the judge need not
provide a lengthy explanation if the context and the record make
clear that the judge had a reasoned basis” for its sentencing decision
(quotation omitted)).
       Finally, Lawrence’s argument that the district court’s
decision must be vacated because there is no indication that it
considered the § 3553(a) factors is foreclosed by binding precedent.
Giron, 15 F.4th at 1347–48 (holding that if the district court finds
against the movant on any of the three compassionate release
requirements, it need not analyze the other requirements); Tinker,
14 F.4th at 1237–38.
     Accordingly, we affirm the district court’s denial of
Lawrence’s motion for compassionate release.
      AFFIRMED.